Citation Nr: 0333473	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  96-37 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for fibromyalgia with 
depression.

2.  Entitlement to service connection for depression claimed 
as separate from fibromyalgia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

William J. Jefferson  III, Counsel


INTRODUCTION

The veteran had active service from October 1972 to April 
1974.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in April 1999 and November 2001.   The case 
emanates from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In the November 2001 decision the Board addressed several 
issues, to include whether new and material evidence had been 
received to reopen the claim of service connection for 
idiopathic scoliosis; service connection for fibromyalgia 
with depression; service connection for depression claimed as 
separate from fibromyalgia; and an increased evaluation for 
chronic low back strain.  The Board reopened the veteran's 
claim of service connection for idiopathic scoliosis, but 
denied service connection on the merits.  The appeal as to 
the issue of an increased evaluation for chronic low back 
strain was also denied by the Board.  Those issues are 
therefore no longer in appellate status.  

In the November 2001 Board decision, the issue of service 
connection for fibromyalgia with depression was remanded for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and to obtain additional clinical information.  

The November 2001 Board remand also requested that RO address 
the separate issue of service connection for depression, 
apprising the veteran of the time limits for perfecting an 
appeal for depression separate from fibromyalgia.  It appears 
that the veteran did not perfect a timely appeal concerning 
service connection for depression separate from fibromalgia.  
Accordingly, an argument might be made that the issue of 
service connection for depression separate from fibromyalgia 
is not in appellate status.  However, after reviewing the 
rather lengthy and complex procedural history, the 
undersigned believes that the two issues are overlapping to 
such a degree that both should be considered.  Accordingly, 
the Board finds that both issues are before the Board despite 
the discussion in the November 2001 decision regarding the 
need to file a separate substantive appeal with regard to the 
issue of service connection for depression separate from the 
fibromyalgia issue.  As this allows for appellate review of 
both issues by the Board, there is no resulting prejudice to 
the veteran by the Board's change of reasoning in this 
regard.  Moreover, any procedural deficiencies with regard to 
both issues will be remedied by the following remand.   


REMAND

In October 2003 the Board received additional clinical 
information from the RO forwarded by the veteran or on her 
behalf.  The Board deems the additional evidence that has 
been received to be pertinent to her claim of service 
connection for fibromyalgia with depression.  The RO has not 
reviewed the additional evidence, nor has the veteran waived 
such preliminary review by the RO.  Preliminary review of new 
evidence by the RO is part of the appellate scheme set forth 
in 38 U.S.C.A. § 7104(a) (West 2002).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, the case is not properly 
before the Board for appellate review at this time and must 
be returned to the RO for preliminary review of the newly 
received evidence. 

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  With regard to both issues listed on 
the cover page of this decision, the RO 
should review the record and take any 
necessary action to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his or her claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
The appellant should also be advised of 
the time period for submitting new 
evidence to ensure compliance with 
Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003). 

2.  The RO should review the additional 
evidence that was received at the Board 
subsequent to the most recent 
supplemental statement of the case.  The 
RO should then determine whether any 
additional development of the evidence is 
necessary with regard to each issue.  

3.  After completion of the above, the RO 
should then consider whether service 
connection is warranted for fibromyalgia 
with depression.  The RO should also 
consider whether service connection for 
depression as separate from fibromyalgia 
is warranted.  If either benefit remains 
denied, then both the veteran and her 
representative should be provided an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


